UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1337


In Re:    JUAN CARLOS LOPEZ PRECIADO,       a/k/a   Juan   Carlos,
a/k/a Luis Acevedo Gutierrez,

                Petitioner.




                On Petition for Writ of Mandamus.
          (1:10-cr-00332-TDS-11; 1:12-cv-00303-TDS-JLW)


Submitted:   June 13, 2013                   Decided:      June 17, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Juan Carlos Lopez Preciado, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Juan Carlos Lopez Preciado petitions for a writ of

mandamus, alleging that the district court has unduly delayed in

ruling on his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                  He

seeks an order from this court directing the district court to

act.   We find the present record does not reveal undue delay in

the district court.       Accordingly, we grant leave to proceed in

forma pauperis and deny the mandamus petition.               We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the   materials     before   this   court   and

argument would not aid the decisional process.

                                                              PETITION DENIED




                                        2